DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species 1, shown in Fig. 3 (100)
Species 2, shown in Fig. 8 (200)
Species 3, shown in Fig. 13 (300)
Species 4, shown in Fig. 17 (400)
Species 5, shown in Fig. 27 (500)
Species 6, shown in Fig. 34 (400’)
Species 7, shown in Fig. 36 (600)
Species 8, shown in Fig. 43 (700)
Species 9, shown in Fig. 48 (800)
Species 10, shown in Fig. 54 (900)
Species 11, shown in Fig. 56 (1000)
Species 12, shown in Fig. 61 (1100)
Species 12, shown in Fig. 66 (1200)
Species 13, shown in Fig. 73A (1300)


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A different field of search is required for each species, i.e., it is necessary to search for one of the species in a manner that is not likely to result in finding art pertinent to the other species (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Harry K. Ahn on 1/24/2022 a provisional election was made without traverse to prosecute the invention of Species 11, shown in Figs. 56-60.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,376,292 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-4, 7 and 8 of the application and claims 1 and 3-7 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-4, 7 and 8 of the application are anticipated by claims 1 and 3-7 of the patent, they are not patentably distinct from claims 1 and 3-7 of the patent.
Regarding claim 2, see claim 3 of the patent.
Regarding claim 3, see claim 4 of the patent. 
Regarding claim 4, see claim 5 of the patent. 
Regarding claim 7, see claim 6 of the patent. 
Regarding claim 8, see claim 7 of the patent. 
Claims 11, 13-15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 7 of U.S. Patent No. 10,376,292 B2. Claim 1 of the patent discloses each element of claim 11 except for the recitation of a second removeable spacer that can be slide on to the second plate member. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second removeable spacer that can be slide on to the second plate member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 13, see claim 3 of the patent. 
	Regarding claim 14, see claim 4 of the patent. 
	Regarding claim 15, see claim 5 of the patent.
	Regarding claim 19, see claim 7 of the patent. 



Claim Objections
Claims 6, 8 and 19 are objected to because of the following informalities:
In claim 6, line 1, change “6” to --5--.  For purposes of examination claim 6 will depend from claim 5.
In claims 8 and 19 insert a comma after “first plate member” in line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the through bore has a stepped diameter. This feature is neither described
in the Specification nor illustrated in the Drawings. The Specification discloses that “the first hinge
portion 1354 may include an opening having a stepped or varied diameter to accommodate the
threaded pin 1357 in the event that the threaded pin 1357 has multiple diameters, such a first diameter
for a threaded shaft and a second, larger diameter for a head portion.” It appears Applicant has
confused the recited through bore and hinge opening.
	Claim 17 depends from claim 16 and therefore contains the deficiencies of claim 16. 
Allowable Subject Matter
Claims 5, 9, 10, 12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773